J-S12018-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    FILY DANIOKO                               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    YOUNOUSSOU NDIAYE                          :
                                               :
                       Appellant               :   No. 1903 EDA 2019

                  Appeal from the Order Entered May 30, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                              No(s): D06098468


BEFORE: SHOGAN, J., McCAFFERY, J., and COLINS, J.*

MEMORANDUM BY McCAFFERY, J.:                             FILED APRIL 13, 2020

        Younoussou Ndiaye (Appellant), appeals from the order entered in the

Philadelphia Court of Common Pleas Family Court, granting the motion for

special relief, filed by Fily Danioko (Appellee) in this divorce action. We affirm.

        In 2006, Appellee filed a complaint in divorce against her husband,

Appellant.    On April 19, 2011 the trial court entered a divorce decree and

order. The court also directed, pertinently, that the parties’ marital residency

be held in joint tenancy until either: (1) the parties’ youngest child reached

age 18 or graduated high school; or (2) Wife chose to vacate the property.

When either of these conditions occurred, the property was to be sold and the




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S12018-20


proceeds were to be distributed equally to the parties. Neither party appealed

from the April 19, 2011, decree and order.

       Eight years later, on April 3, 2019, Appellee filed the instant motion for

special relief, seeking enforcement of the divorce order, specifically, the sale

of the marital residence. On May 30, 2019, the trial court conducted a hearing

and issued an order, directing Appellant to vacate the property within 30 days

while also appointing David Averett, Esq. as attorney-in-fact for Appellant for

purposes of selling the property. The court directed that Attorney Averett

shall have all rights to sign any sale documents on behalf of Appellant.

       On June 28, 2019, Appellant filed the instant counseled appeal.1 The

court did not order Appellant to file a Pa.R.A.P. 1925(b) statement and he did

not file one.

       Appellant’s counseled brief presents six issues in his “statement of

questions presented”:

       1. Did the Court abuse its discretion by not Granting [Appellant’s]
          request for Continuance for lack of sufficient translator?

       2. Did the Court abuse its discretion by finding common law
          marriage?

       3. Did the Court abuse its discretion by not Granting [ ] the oral
          Motion for Continuance of the May 30, 2019, Petition for Special
          Relief requested by Appellant . . . as Appellee failed to appear
          for the subject hearing?


____________________________________________


1 Pennsylvania Rule of Civil Procedure 1920.52(a)(1) provides in claims
involving marital property, a post-trial motion may not be filed. Pa.R.C.P.
1920.52(a)(1).

                                           -2-
J-S12018-20


      4. Did the Court abuse[ ] its discretion and err[ ] as a matter of
         law by appointing David Averett, Esquire, to act as attorney in
         fact at a closing on behalf of [Appellant]?

      5. Did the Court abuse its discretion and err[ ] as a matter of law
         by Ordering [Appellant] to vacate his property located at 520
         E. Godfrey Avenue, Philadelphia, PA 19120, sell said property
         and share the net profits with [Appellee]?

      6. Did the Court abuse[ ] its discretion and err[ ] as a matter of
         law in its April 19, 2011, finding of Divorce?

Appellant’s Brief at 2-3.

      Appellant’s brief does not contain an “argument” section. His “summary

of argument” section spans two pages and four lines. The first page and a

quarter set forth law for the appealability of an order and final orders

generally. Appellant’s Brief at 4-5. Appellant then presents, in one paragraph,

the following arguments:

      [He] has maintained throughout the many years of proceedings
      that he and . . . Appellee were never married. Appellee produced
      a video that she alleged was evidence of a marriage ceremony
      that was held in Mali Bamako West Africa in 1995. However, in
      1990, Appellant came to the United States and has since never
      returned to Mali Bamako West Africa, therefore the person seen
      in the video of the alleged marriage ceremony could not have been
      . . . Appellant. The video alone does not constitute clear and
      convincing evidence of a legal marriage.

Appellant’s Brief at 5. Appellant also contends, without further discussion,

that he purchased the subject property “and never placed Appellee on the

Deed.” Id. at 5. Appellant requests this Court to reverse not only the May

30, 2019, order, but also the 2011 divorce decree and order.




                                     -3-
J-S12018-20


      Appellee   argues   Appellant’s    issues   should   be   deemed   waived.

Appellee’s Brief at 8-9. We agree.

      Pennsylvania Rule of Appellate Procedure 2111(a)(8) states an

appellant’s brief must contain an “[a]rgument” section, “separately and

distinctly entitled.” Pa.R.A.P. 2111(a)(8). “The argument shall be divided into

as many parts as there are questions to be argued; and shall have at the head

of each part--in distinctive type or in type distinctively displayed--the

particular point treated therein, followed by such discussion and citation of

authorities as are deemed pertinent.”      Pa.R.A.P. 2119(a).    “If reference is

made to the pleadings, evidence, . . . opinion or order, or any other matter

appearing in the record, the argument must set forth, in immediate connection

therewith, or in a footnote thereto, a reference to the place in the record where

the matter referred to appears[.]” Pa.R.A.P. 2119(c).      Further,

      [a]ppellate arguments which fail to adhere to these rules may be
      considered waived, and arguments which are not appropriately
      developed are waived. Arguments not appropriately developed
      include those where the party has failed to cite any authority in
      support of a contention.

Lackner v. Glosser, 892 A.2d 21, 29–30 (Pa. Super. 2006) (citations

omitted).

      Here, Appellant’s brief does not include any “argument” section, in

contravention of Rules 2111(a)(8) and 2119.         To the extent we consider

Appellant’s “summary of argument,” there is no discussion of four of

Appellant’s questions presented, those concerning: the denial of a continuance


                                        -4-
J-S12018-20


for lack of a proper translator, Appellee’s non-appearance at the hearing, the

appointment of an attorney-in-fact to execute sale documents for the

property, and the court’s requirement that Appellant vacate the property.

Accordingly, these issues are waived. See Pa.R.A.P. 2111(a)(8), 2119(a);

Lackner, 892 A.2d at 29-30.

      Finally, Appellant’s claims, that he and Appellee were never lawfully

married and that he solely owned the marital residence, were not properly

before the trial court in the latest proceeding.    Instead, these issues were

resolved by the trial court eight years earlier in its April 19, 2011 order, from

which neither party appealed. Accordingly, no relief is due on those issues.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/13/20




                                      -5-